

115 HR 2743 IH: 85/15 Rule Act
U.S. House of Representatives
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2743IN THE HOUSE OF REPRESENTATIVESMay 25, 2017Ms. Maxine Waters of California introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Higher Education Act of 1965 to require that proprietary institutions of higher
			 education derive not less than fifteen percent of revenues from sources
			 other than funds provided under title IV of such Act.
	
 1.Short titleThis Act may be cited as the 85/15 Rule Act. 2.85/15 RuleSection 487(a)(24) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)(24)) is amended by striking ten and inserting fifteen.
 3.Effective dateThis Act shall take effect with respect to award year 2018–2019 and each succeeding award year. 